Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment to claims of 12/20/2021 is acknowledged.
Specification objections in the Office action of 09/20/2021 are withdrawn. Abstract submitted on 12/20/2021 is acceptable.

Response to Arguments
Applicant's arguments filed 12/20/2021 have been fully considered but they are not persuasive.
Amended independent claims 1, 17, and 20 are rejected as given below based on claim limitations. 
Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Information Disclosure Statement
The information disclosure statement(s) submitted on 10/01/2021 and 01/31/2022 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent Claim 17 recites “the retainer 86 comprising a sleeve 126 that axially overlaps the seal carrier 84 and the seal element 48” in line 5. It is unclear how the sleeve 126 axially overlaps the seal carrier 84 and the seal element 48, because Figure 1 shows the sleeve 126 radially overlaps the seal carrier 84 and the seal element 48. Appropriate correction is required.  
Claim(s) that depend(s) from the rejected independent claim(s), that is, claims 18-19, is/are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-11, and 17-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by D1 (US 2018-0363781; Pehl, et al.). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 1, D1 discloses an assembly for rotational equipment (Figures 1-3), comprising: 
a seal carrier (7) configured with a receptacle (the space where seal element 2 is disposed); 
a seal element (2) seated in the receptacle; and 
a retainer (6) configured to secure the seal element (2) to the seal carrier (7), wherein the seal element (2) is arranged radially between and contacts the seal carrier (7) and the retainer (6) (Figures 1-3.)

As to claim 2, D1 discloses the assembly of claim 1, wherein the seal carrier (7), the seal element (2) and the retainer (6) each extend circumferentially about an axial centerline (X-X).  

As to claim 3, D1 discloses the assembly of claim 1, wherein the receptacle extends partially axially into the seal carrier (74); the receptacle extends partially radially into the seal carrier (7); and the receptacle extends within the seal carrier (7) circumferentially about an axial centerline (X-X).  


As to claim 5, D1 discloses the assembly of claim 1, wherein the seal element circumscribes the retainer (Figures 1-3.)  

As to claim 6, D1 discloses the assembly of claim 1, wherein the retainer (6) axially overlaps the seal element (2) and the seal carrier (7) (Figures 1-3.)  

As to claim 7, D1 discloses the assembly of claim 1, wherein the retainer (6) is configured to radially engage the seal element (2) and the seal carrier (7) (Figures 1-3.)  

As to claim 8, D1 discloses the assembly of claim 1, wherein the retainer (6) is attached to the seal carrier (7) by a tight fit interface or a threaded interface between the retainer (6) and the seal carrier (7) (a snap fil; ¶ 0039.)  

As to claim 9, D1 discloses the assembly of claim 1, wherein the retainer (6) comprises a retainer sleeve (6, Figure 3) and a retainer lip (60; Figure 3); the retainer sleeve (6) axially overlaps the seal element (2) and the seal carrier (7); and the retainer lip (60) projects radially out from the retainer sleeve (6) and radially overlaps the seal element (2) (Figure 1-3.)  

As to claim 10, D1 discloses the assembly of claim 9, wherein the retainer sleeve (6) radially engages the seal carrier (7); and the retainer lip (60) axially engages the seal element (2) (Figures 1-3.)  
As to claim 11, D1 discloses the assembly of claim 9, wherein the seal element (2) is axially captured between the retainer lip (60) and the seal carrier (7) (Figures 1-3.)  

As to claim 17, D1 discloses an assembly for rotational equipment (Figures 1-3), comprising: 
a seal carrier (7) comprising a receptacle (the space where the seal element 2 is disposed); 
a seal element (2) seated within the receptacle, the seal element radially and axially engaging the seal carrier (7); and 
a retainer (6) configured to secure the seal element (2) to the seal carrier (7), 
the retainer comprising a sleeve (6; Figure 3) that axially overlaps the seal carrier (7) and the seal element (2) (Figures 1-3), and the sleeve (6) radially inward of the seal element (2) (Figures 1-3.)  

As to claim 18, D1 discloses the assembly of claim 17, wherein the sleeve (6) is configured to abut against the seal element (2) and the seal carrier (7) (Figures 1-3.)  

As to claim 19, D1 discloses the assembly of claim 17, wherein the seal element (2) is axially between the seal carrier (7) and the retainer (6) (Figures 1-3.)  



As to claim 20, D1 discloses an assembly (Figures 1-3) for rotational equipment, comprising: 
a seal carrier (7); 
a seal element (2) arranged with the seal carrier (7), the seal element (2) abutted axially against the seal carrier (7); and 
a retainer (6, 60) configured to axially secure the seal element (2) to the seal carrier (7), the retainer (6, 60) comprising a retainer sleeve (6; Figure 3) and a retainer lip (60), the retainer sleeve (60) radially inboard of and axially overlapping the seal carrier (7) and the seal element (2), the retainer sleeve (6) mounted to the seal carrier (7), the retainer lip (61) projecting radially out from the retainer sleeve (6), and the seal element (2) captured axially between the retainer lip (60) and the seal carrier (7) (Figures 1-3.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2018-0363781; Pehl et al.) alone. Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 13, D1 discloses the assembly of claim 1, further comprising: a seal land (3) sealingly engaged with the seal element (2), where the seal element rotates about the centerline XX. D1 discloses the claimed invention except for a rotating seal land.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a rotating seal land sealingly engaging a seal element, since it has been held that mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167. One skill in the art would realize that having a rotating seal land would yield the effective sealing for the required environment.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2018-0363781; Pehl et al.) in view of D2 (US 5,639,096; Ullah). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 4, D2 teaches a seal assembly, in Figure 1, with carbon seal element 22 (Col. 2, L43-45) that contacts the rotor 20/30. The assembly provides easy replacement of carbon seal. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a carbon seal element in D1 as taught by D2 since the claimed invention is merely a combination of known elements (such as having a carbon seal element), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing.      

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2018-0363781; Pehl et al.) in view of D3 (US 5,791,205; Ruppert). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 12, D3 teaches a known method of having anti-rotation feature between two structures to prevent relative rotation between the two structures (abstract; Figures 2A-2B). It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include an anti-rotation feature configured to prevent or limit rotation of the seal element 22 relative to the seal carrier 84 in the sealing system of D1 as taught by D3 since the claimed invention is merely a combination of known method (such as having an anti-rotation feature to prevent relative rotation between two components), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing with secures attachment.    

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (US 2018-0363781; Pehl et al.) in view of D4 (US 8,714,557; Miller et al.). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. 
As to claim 14, D4 teaches a known method of providing a plurality of guide rails 46 arranged in an array about an axial centerline, and the guide rails 46 support the seal housing 58 to facilitate axial movement (Col.2, L50-67; Col.3, L3, 62-65; Figures 2-4.) It would have been obvious to one of ordinary skill in the art at the time the invention was 
	 
As to claim 15, the combination teaches the assembly of claim 14, further comprising: a static structure (D1 has a static structure, as shown above); each of the plurality of guide rails attached to the static structure (D1 modified with D1 teaches the claimed limitations.)  

As to claim 16, D1 discloses the assembly of claim 15, further comprising a spring element axially engaged with and between the seal carrier (84) and the static structure (as shown above), the spring element configured to bias the seal element axially away from the static structure (Figure 1 and as shown above).  






Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. There are no suggestions in the prior art of record for combining any of the references to arrive at as claimed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINA FULTON can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675